TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00197-CV







Michael Dexter Scott, Appellant



v.



Texas Department of Public Safety, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT


NO. 93-07972, HONORABLE JOSEPH H. HART, JUDGE PRESIDING







PER CURIAM



	Appellant Michael Dexter Scott appeals from a take-nothing judgment granted on 
December 8, 1994, in favor of appellee Texas Department of Public Safety.  We will dismiss the
appeal for want of prosecution.

	The Clerk of this Court filed the transcript on March 31, 1995.  The due date for
the statement of facts, if any, was April 7, 1995.  After this Court granted appellant's motion for
an extension of time to file the statement of facts, the statement of facts was due June 6, 1995. 
Tex. R. App. P. 54(a), (c).  No statement of facts or motion for extension was timely received. 
Since no statement of facts was timely filed, appellant's brief was due on May 1, 1995.  See Tex.
R. App. P. 74(k).  To date, Scott has tendered neither a brief nor a motion for an extension of
time within which to file a brief. (1)   See Tex. R. App. P. 74(n).

	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
60(a)(2), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212, 212
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).


Before Justices Powers, Aboussie and Kidd

Dismissed for Want of Prosecution

Filed:    September 27, 1995

Do Not Publish
1.        By letter dated June 30, 1995, the Clerk of this Court notified Scott that the appeal was
subject to dismissal unless he tendered a motion by July 10, 1995 reasonably explaining his failure
to file a brief and showing that appellee had "not suffered material injury thereby."  Tex. R. App.
P. 74(l)(1); see Tex. R. App. P. 60(a)(2).  Scott's counsel has not responded.